Citation Nr: 1045898	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for chronic vaginal 
infections.

2.  Entitlement to service connection for leg pains claimed as a 
right knee disability. 

3.  Entitlement to service connection for a gastrointestinal 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty from April 1985 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans 
Law Judge in August 2010.  A transcript of this hearing is 
contained in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that she has developed chronic vaginal 
infections, a right knee disability, and a gastrointestinal 
disability as a result of active service.  She notes that she was 
treated for vaginal discharge, right knee pain, and 
gastrointestinal symptoms during service.  She argues that these 
symptoms all represent the onset of chronic disabilities.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service. McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the Veteran was treated for vaginal discharge 
during active service.  Since discharge from service, she reports 
that she has experienced a series of recurring infections, and 
post service medical records show that she has been treated for 
various infections.  A September 2010 letter from the office of 
Dr. V.O. confirms that the Veteran has been treated for various 
vaginal infections.  

In regards to the right knee, the Veteran was seen in service for 
acute right knee pain.  She reported feeling a pop in her knee at 
that time.  The Veteran states that she has continued to have 
right leg pain since that time, and post service medical records 
confirm that she reports knee pain and wears a knee brace.  The 
September 2010 letter from Dr. V.O. confirms that the Veteran has 
been treated for knee pain.  

Finally, as for the Veteran's claimed gastrointestinal 
disability, the service treatment records show that she was seen 
with stomach complaints on at least one occasion.  She reports 
periodic symptoms ever since that time.  More recent private 
medical records include diagnoses of gastritis and gastric ulcers 
confirmed on examination.  

The Veteran has not been provided a VA examination for any of her 
claimed disabilities.  The Board believes that for each 
disability, there are at least signs or symptoms of a current 
disability, and indications that these may be associated with 
service.  The Board concludes that the Veteran should be afforded 
appropriate examinations in order to obtain opinions as to 
whether or not her claimed disabilities are the result of active 
service.  


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
gynecological examination to determine the 
nature and etiology of her claimed 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review in conjunction with the 
examination.  After the completion of the 
examination and review of the record, the 
examiner should attempt to offer the 
following opinions: 1) Does the Veteran 
currently have a chronic gynecological 
disability, to include a disability 
manifested by recurring infections? If so, 
what is the diagnosis of this disability? 
2) If the answer to the first question is 
in the affirmative, is this disability 
congenital or developmental in nature?  3) 
If the Veteran is found to have chronic 
gynecological disability that is not 
congenital or developmental in nature, is 
it as likely as not (50 percent probability 
or higher) that this disability was 
incurred during or due to active service? 

The reasons and bases for all opinions 
should be included.  If the examiner 
believes that they are unable to offer the 
requested opinions without resort to 
speculation, please give the reasons and 
bases for that conclusion, and identify any 
evidence that might enable them to provide 
the requested opinions. 

2.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature and etiology of her claimed right 
leg or knee disability.  All indicated 
tests and studies should be conducted.  The 
claims folder should be made available to 
the examiner for review in conjunction with 
the examination.  The examiner's attention 
is invited to the May 1985 treatment for 
the Veteran's right knee injury, among 
other records.  After the completion of the 
examination and review of the record, the 
examiner should attempt to offer the 
following opinions: 1) Does the Veteran 
currently have a chronic disability of the 
right knee or leg?  If so, what is the 
diagnosis of this disability?  2) If the 
Veteran is found to have chronic disability 
of the right knee or leg, is it as likely 
as not (50 percent probability or more) 
that this disability was incurred during or 
due to active service? 

The reasons and bases for all opinions 
should be included.  If the examiner 
believes that they are unable to offer the 
requested opinions without resort to 
speculation, please give the reasons and 
bases for that conclusion, and identify any 
evidence that might enable them to provide 
the requested opinions. 

3.  The Veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of her claimed 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review in conjunction with the 
examination.  After the completion of the 
examination and review of the record, the 
examiner should attempt to offer the 
following opinions: 1) Does the Veteran 
currently have a chronic gastrointestinal 
disability?  If so, what is the diagnosis 
of this disability?  2) If the Veteran is 
found to have a chronic gastrointestinal 
disability, is it as likely as not (50 
percent probability or higher) that this 
disability was incurred during or due to 
active service? 

The reasons and bases for all opinions 
should be included.  If the examiner 
believes that they are unable to offer the 
requested opinions without resort to 
speculation, please give the reasons and 
bases for that conclusion, and identify any 
evidence that might enable them to provide 
the requested opinions. 

4.  After the development requested above 
has been completed to the extent possible, 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


